Exhibit 10.2

 

PRIORITY FULFILLMENT SERVICES, INC.

 

 

Ms. Cynthia Almond

4716 Eva Place

Plano, TX 75093

 

Re:Separation Agreement and General Release

 

Dear Cindy:

 

This letter agreement (the “Agreement”) shall confirm that your employment with
Priority Fulfillment Services, Inc., together with its parent organization,
PFSweb, Inc. and the subsidiaries and affiliates of PFSweb, Inc. (collectively,
the “Company”), has been terminated as of April 28, 2017 (the “Termination
Date”).  This Agreement sets forth our mutual understanding as to the terms and
conditions regarding the termination of your employment with the Company.

1.As of the Termination Date, you will not be required to perform any further
services on behalf of the Company as an employee, and no further compensation
will be paid by the Company to you or on your behalf, except as set forth in
this Agreement.

2.(a)The Company shall pay you all unpaid wages, bonus compensation, and expense
reimbursements.  All legally mandated withholdings shall be deducted from any
wage or bonus payments.  The foregoing payment of unpaid wages, bonus
compensation, and expense reimbursements will be made to you within six (6)
calendar days of the Termination Date, irrespective of whether or not you
execute this Agreement.

(b)Following the Termination Date, the Company shall continue payment of your
base salary at your annual base rate of Three Hundred and Ten Thousand Dollars
and 00/100 ($310,000.00) for a period of twenty-four (24) months (each a “Salary
Continuation Payment” and, collectively, the “Salary Continuation
Payments”).  The Salary Continuation Payments will be made in accordance with
the Company’s normal payroll schedule.  In accordance with applicable law, the
Company will deduct all statutory or required withholdings from the Salary
Continuation Payments.

(c)All of your medical, dental and insurance benefits will continue for a period
of twenty-four (24) months following the Termination Date, or such earlier time
as you are eligible for medical benefits through new employment or a consulting
agreement, under the same terms as immediately prior to the Termination
Date.  The Company will continue to pay for the insurance premium payments (the
“Insurance Premium Payments”) upon the same terms as in effect immediately prior
to the Termination Date.  As of the last day of the twenty-fourth (24th) month
following the Termination Date, all group medical, dental and/or prescription
drug coverage benefits provided to you and/or your dependents under the
Company’s group health plans will be terminated.  You and your dependents, if
any, currently enrolled in the Company’s group health insurance plans will be
entitled to continuation coverage under the Consolidated



--------------------------------------------------------------------------------

 

Omnibus Budget and Reconciliation Act (“COBRA”).  Notice of your right to elect
continuation coverage pursuant to COBRA will be sent to you.

(d)For a period of twenty-four (24) months following the Termination Date you
will continue to receive the following benefits: an auto allowance of $1,000 per
month, reimbursement of auto-related expenses in accordance with Company policy,
continued use of your cell phone (subject to Section 12(a) below), reimbursement
for a $750,000 life insurance policy, coverage for $20,000 group life and AD&D
policies, coverage for long-term disability. You will also receive a single lump
sum payment of $5,000.00 in lieu of the corresponding Salary Continuation
Payments employer match for your 401(k) plan.  If you become employed by another
employer within twenty-four (24) months of the Termination Date and receive
benefits through that employer, the Company will continue paying the Insurance
Premium Payments and the benefits described in this Paragraph 2(d) only to the
extent that your new employer does not provide you with similar or equivalent
benefits.

(e)Upon the effective date of this Agreement, 1,250 Restricted Stock Units will
vest in accordance with the terms of your March 2015 Restricted Stock Unit
Agreement.

(f)Following the Termination Date, all unvested Options, as defined in the
PFSweb 2005 Employee Stock and Incentive Plan (the “Plan”), currently held by
you shall vest and shall be exercisable for the original exercise period as set
forth in the attached schedule.

3.(a)Following the Termination Date, and provided that you execute and do not
revoke this Agreement pursuant to Paragraph 16(c) below, the Company shall issue
to you 18,085 shares of PFSweb, Inc. common stock as a one-time “Other Stock
Based Award” under the Plan (the “Severance Consideration”).

(b)You acknowledge that the Severance Consideration set forth above is more than
that to which you are now or in the future may be entitled from the Company, and
is being provided to you as consideration for your acceptance and execution of
this Agreement and as a condition of your providing the Release set forth in
Paragraphs 6 and 15 below.

4.You acknowledge and agree that, except as set forth in Sections 2(e) and (f)
above, all previously granted awards under the Plan, if any, are terminated and
forfeited, and that the Change in Control Severance Agreement between you and
PFSweb, Inc. dated January 17, 2001 (the “CIC Agreement”) is terminated, except
that, effective upon the consummation of a “Change in Control” (as defined in
the CIC Agreement) occurring after the date hereof, all then remaining unpaid
Salary Continuation Payments shall be due and payable.

5.Nothing contained in this Agreement is intended to waive your rights to
receive unemployment insurance benefits from the Texas Workforce Commission.  If
you are eligible, the Company will not oppose any application for such benefits
filed by you.  Nothing contained in this Agreement constitutes a promise or
guarantee that you will be eligible for unemployment insurance benefits; you
acknowledge and agree that any such determination of eligibility shall be made
solely by the Texas Workforce Commission.

6.(a)By executing this Agreement and in consideration of the terms set forth
herein, you hereby release and forever discharge the Company and its present,
former and future



--------------------------------------------------------------------------------

 

officers, owners, directors, stockholders, members, managers, employees,
representatives, attorneys, agents, insurers and its corporate parents,
divisions, affiliates, subsidiaries, predecessors, transferees, successors and
assigns (hereinafter, the “Released Parties”) from any and all liability,
actions, causes of action, proceedings, suits, debts, covenants, contracts,
controversies, agreements, promises, damages, judgments, and demands of whatever
nature, in law or in equity, direct or indirect, known or unknown, matured or
not matured that you and/or your heirs, executors, legal representatives,
administrators, or assigns ever had, now have or may have in the future, through
the Termination Date, against the Released Parties or any of them, such as any
claim, charge or cause of action for breach of contract, tort or harassment or
discrimination (a “Claim” or “Claims”) under any federal, state or local law,
rule, regulation or executive order, to the extent any such Claim may be
released and discharged under applicable law, including but not limited to: (i)
any and all Claims arising under Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; the Age Discrimination in Employment Act of
1967, as amended; the Older Workers Benefit Protection Act, as amended; the
Rehabilitation Act of 1973; the Americans with Disabilities Act, as amended; the
Family and Medical Leave Act, as amended; the Employee Income Retirement
Security Act of 1974; the Civil Rights Act of 1866; the Civil Rights Act of
1991; United States Executive Orders 11246 and 11375; Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act, as amended; the Consolidated
Omnibus Budget Reconciliation Act, as amended; the Occupational Safety and
Health Act, as amended; the Genetic Information Nondiscrimination Act of 2008;
the Fair Labor Standards Act; the Immigration Reform and Control Act of 1986;
and the Worker Adjustment and Retraining Notification Act of 1988; (ii) any and
all Claims arising under any provisions of Texas law, including but not limited
to Chapter 21 of the Texas Labor Code, the Texas Payday Act, the Texas
Anti-Retaliation Act, and the Texas Whistleblower Act, and amendments to those
laws, as well as any Claims under local statutes and ordinances that may be
legally waived and released; and (iii) any other federal, state or local law, as
all such laws as may be amended from time to time.  

(b)You further represent and warrant that as of the date of your execution of
this Agreement, there are no complaints, charges or other matters filed by you
or pending before any federal, state or local court or agency against the
Released Parties (other than worker’s compensation claims filed by you, if any),
and that in the future, you will not file or cause to be filed any action,
complaint, charge or other matter with any federal, state or local court or
agency against the Released Parties or any of them arising out of events
occurring prior to your execution of this Agreement.  

(c)Nothing contained in this Release shall restrict your right to file a charge
or participate in an investigation, hearing or proceeding before the Equal
Employment Opportunity Commission or other administrative agency, except that
you agree that you will not accept any further recovery, award and/or damages
from the Company as a result of any such investigation.  This Release does not
waive rights or claims that you may have which arise after the date this
Agreement is executed. This Release does not waive your right to indemnification
from the Company under the Company’s Bylaws nor under any D&O insurance policy
now or hereafter maintained by or on behalf of the Company. This Release does
not release the Company from any of its obligations set forth in this Agreement.



--------------------------------------------------------------------------------

 

7.You hereby agree that you will not: (a) make any disparaging or negative
comments or statements, including but not limited in any way to any posts,
comments or statements published or uploaded to, appearing on, any social and/or
professional media platform about any Released Party, or their business,
services, reputation, officers, directors, members, managers, employees,
financial status or operations; or (b) do anything that damages any Released
Party in any business relationship, or denigrates any Released Party, or its
services, reputation, officers, directors, members, managers, employees,
financial status or operations. The Company similarly agrees not to make any
disparaging or negative comments about you. The provisions of this Section,
however, shall not prevent either party from enforcing the terms of this
Agreement.

8.Without limitation of any other agreement signed by you:

(a)  You acknowledge the Company's exclusive ownership of all information useful
in the business of the Company, its subsidiaries and its affiliates (including
its dealings with suppliers, customers and other third parties, whether or not a
legal "trade secret"), which at the time or times concerned is not generally
known to persons engaged in businesses similar to those conducted by the
Company, and which has been or is from time to time disclosed to, discovered by,
or otherwise known by you as a consequence of her employment by the Company
(including information conceived, discovered or developed by you during your
employment with the Company) (collectively, "Confidential Information").
Confidential Information includes, but is not limited to, the following
especially sensitive types of information: (i) the identity, purchase and
payment patterns of, and special relations with, the Company's customers; (ii)
the Company's business development and marketing plans; (iii) the identity, net
prices and credit terms of, and special relations with, the Company's suppliers;
and (iv) the Company's finances, except to the extent publicly disclosed.

(b)  The term "Proprietary Materials" shall mean all business records,
documents, drawings, writings, software, programs and other tangible things
which were or are created or received by or for the Company in furtherance of
its business, including, but not limited to, those which contain Confidential
Information.  For example, Proprietary Materials include the following
especially sensitive types of materials: applications software, the data bases
of Confidential Information maintained in connection with such software, and
printouts generated from such data bases; market studies and strategic plans;
customer, supplier and employee lists; contracts and correspondence with
customers and suppliers; documents evidencing transactions with customers and
suppliers; sales calls reports, appointment books, calendars, expense statements
and the like, reflecting conversations with any company, customer or supplier;
and purchasing, sales and policy manuals.  Proprietary Materials also include
any such things that are created by you or with your assistance and all notes,
memoranda and the like prepared using the Proprietary Materials and/or
Confidential Information.

(c)   While some of the information contained in Proprietary Materials may have
been known to you prior to your employment with the Company, or may now or in
the future be in the public domain, you acknowledges that the compilation of
that information contained in the Proprietary Materials has or will cost the
Company a great effort and expense, and affords persons to whom Proprietary
Materials are disclosed, including you, a competitive advantage over persons who
do not know the information or have the compilation of the Proprietary



--------------------------------------------------------------------------------

 

Materials. You further acknowledge that Confidential Information and Proprietary
Materials include commercially valuable trade secrets and become the Company's
exclusive property when they are conceived, created or received. You agree that
all discoveries, inventions and improvements, whether or not patentable, and
which either (i) relate to or arise out of any part of the Company's business in
which you participated, or (ii) incorporate or make use of Confidential
Information or Proprietary Materials (all items referred to in this Section
being sometimes collectively referred to herein as the "Intellectual Property")
shall be deemed Confidential Information of the Company, and any writing or
other tangible things describing, referring to, or containing Intellectual
Property shall be deemed the Company's Proprietary Materials. At the request of
the Company, at any time, you (or after your death, your personal
representative) shall, at the expense of the Company, make, execute and deliver
all papers, assignments, conveyances, installments or other documents, and
perform or cause to be performed such other lawful acts, and give such
testimony, as the Company deems necessary or desirable to protect the Company's
ownership rights and Intellectual Property.

(d)  You shall, except as may be required by law, at all times during the
two-year period following the Termination Date: (i)  comply with all of the
Company's reasonable instructions (whether oral or written) for preserving the
confidentiality of Confidential Information and Proprietary Materials; (ii) not
use Confidential Information and Proprietary Materials for any purpose;
(iii)  not disclose any Confidential Information or Proprietary Materials except
as expressly authorized by the Company in writing; (iv)  not copy all or any
part of Proprietary Materials; (v) not sell, give, loan or otherwise transfer
any copy of all or any part of Proprietary Materials to any person who is not an
employee of the Company; and (vi) not publish, lecture on or otherwise disclose
to any person who is not an employee of the Company,  all or any part of
Confidential Information or Proprietary Materials; and not use all or any part
of any Confidential Information or Proprietary Materials for the benefit of any
third party without the Company's written consent.

9.Promptly following the Termination Date, you shall promptly surrender to the
Company the original and all copies of Proprietary Materials (including all
notes, memoranda and the like concerning or derived therefrom), whether prepared
by you or others, which are then in your possession or control.  Records of
payments made by the Company to or for the benefit of you, your copy of this
Agreement, your personal diaries, personal mementos, personal effects shall not
be deemed Proprietary Materials for purposes of this Section, and other such
things, lawfully possessed by you which relate solely to taxes payable by you,
employee benefits due to you or the terms of your employment with the Company,
shall also not be deemed Proprietary Materials for purposes of this Section.

10.Without limitation of any other agreement, and in order to protect the valid
business interests of the Company, and in consideration of the Severance
Consideration provided hereunder, You covenant and agree as follows:

(a)  During the two year period following the Termination Date (herein, the
“Restricted Period”):

(i) You will not, whether directly or indirectly, and whether on your own behalf
or as an employee, officer, director, consultant, advisor, agent,



--------------------------------------------------------------------------------

 

representative, shareholder, partner, independent contractor or in any capacity
on behalf of any sole proprietorship, corporation, partnership, joint venture,
person or other entity which in any way competes with the Company or its
business, solicit or attempt to solicit any client or customer of the Company or
any person or entity which at any time during the six months prior to the
Termination Date was then a prospective client or customer of the Company;

(ii) You will not attempt in any manner to persuade any of the customers of the
Company to cease doing business or reduce the amount of business which any of
such customers has done or may contemplate doing with the Company;

(iii)  You will not, whether directly or indirectly, and whether on your own
behalf or as an employee, officer, director, consultant, advisor, agent,
representative, shareholder, partner, independent contractor or in any capacity
on behalf of any sole proprietorship, corporation, partnership, joint venture,
person or other entity, employ any person who at any time during the Restricted
Period is or was an employee of the Company;

(iv) You will not, directly or indirectly, be employed by, provide consulting
services to, or otherwise assist, participate or facilitate the business of, any
of the companies or entities listed on Exhibit A attached hereto.  

(v)  For purposes of the foregoing, “directly or indirectly” means in your
individual capacity for your own benefit or for the benefit of any other person,
or as an employee, officer, director, agent, representative, consultant,
advisor, shareholder, partner, member or other principal.

(b)You acknowledge that your position with the Company required the performance
of services which are, and were, special, unique and extraordinary and such
position placed her in a position of confidence and trust with the customers of
the Company, and accordingly the restrictions contained in this Agreement   are
reasonable and necessary in view of the nature of the Company’s businesses, in
order to protect the legitimate interests of the Company, and that any violation
thereof would result in irreparable injury to the Company.  Therefore, you agree
that, in the event of a breach or threatened breach by you of the provisions of
this Agreement, the Company shall be entitled to obtain from any court of
competent jurisdiction, preliminary and permanent injunctive relief restraining
you from any violation of the foregoing.

(c)You acknowledge that you have the ability to earn a livelihood
notwithstanding compliance with this Agreement and that you have entered this
Agreement with full understanding and acceptance of the terms hereof.  You
further acknowledge that the restrictions imposed herein are fair and reasonable
and are required for the protection of the Company and are given as an integral
part of the provisions set forth in this Agreement.  You further acknowledge
that the location of the Company’s customers and business extends beyond the
geographic area of the Company’s principal office or state of incorporation and
this Section  contains reasonable limitations as to time, geographical area and
scope of activity, and such restrictions do not impose a greater restraint than
is necessary to protect the goodwill or other



--------------------------------------------------------------------------------

 

business interests of the Company. If any of the covenants contained in this
Agreement, or any part hereof, is hereinafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.  If any of the covenants contained in this Agreement, or any part
hereof, is held to be unenforceable because of the duration of such provision or
the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or geographic area
of such provision and, in its reduced form, said provision shall then be
enforceable, it being the intent and agreement of the parties that each of the
aforesaid covenants shall be deemed an independent covenant. The parties agree
that in the event that the courts of any one or more of any state having
jurisdiction shall hold the above covenants wholly unenforceable by reason of
the breadth of scope or otherwise, it is the intention of the parties hereto
that such determination not bar or in any way affect the right of the Company to
the relief provided above in the courts of any other states within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants.

11.The terms and conditions of this Agreement, and all communications, written
or oral, made in connection herewith, are confidential and shall not be
disclosed to any person or entity, other than to your attorney, accountant or
financial advisor, or spouse, except in a proceeding to enforce the terms
hereof.  In the event of a disclosure to your attorney, accountant or financial
advisor, or spouse, you shall advise them that they may not make any subsequent
disclosures of such information. If the Company determines that a copy of this
Agreement is to be filed with the Securities and Exchange Commission (as to
which you hereby consent), then the foregoing provisions regarding the
confidentiality of this Agreement and its terms shall not apply.

12.(a)You hereby agree that you will return and turn over to the Company all
property belonging to the Company in your possession including, but not limited
to, all Confidential Information and Proprietary Materials, as defined herein,
including all documents and reproductions thereof in whatever form or medium the
same was received in or maintained, as well as all keys, credit cards, computer
equipment, remote access cards, security codes, and software or passwords of any
sort.  You represent and warrant that you have not retained any copies or
reproductions of any documents, materials or equipment belonging to the Company.
You may retain your cell phone, but any Confidential Information or Proprietary
Materials stored therein shall be subject to the terms hereof.

(b)Pursuant to the Defense of Trade Secrets Act, an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law.  An individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such a filing is made under seal and does
not disclose the trade secret, except pursuant to court order.



--------------------------------------------------------------------------------

 

13.You hereby waive any and all claims for reinstatement or employment with the
Company and any of its corporate parents, divisions, affiliates, subsidiaries,
predecessors, transferees, successors and assigns.

14.In the event of a material breach of any of the terms of this Agreement, the
Company may commence an action against you to enforce the terms of this
Agreement in any court of competent jurisdiction within the State of
Texas.  Moreover, if you breach this Agreement, you acknowledge and agree that
the Company will cease providing the Severance Consideration and you shall be
obligated to reimburse the Company for the Severance Consideration made to you
or on your behalf by the Company pursuant to this Agreement.

15.You hereby acknowledge that: (a) this Agreement provides for the release of
any claim that you may have had under the Age Discrimination in Employment Act,
as amended by the Older Workers’ Benefit Protection Act (the “ADEA”), along with
the release of other claims that you may have as described in Paragraph 6 of
this Agreement; and (b) the Company has provided to you information required by
the ADEA as set forth in Attachment A annexed hereto and made a part
hereof.  You acknowledge that you do not waive any such rights or claims that
may arise after the date this Agreement is executed.

16.(a)You hereby acknowledge that: (i) the only consideration for signing this
Agreement is as set forth herein; (ii) you have been advised that you have at
least forty-five (45) calendar days to consider this Agreement (the
“Consultation Period”); (iii) you have been advised of your right, or have been
given sufficient opportunity, to consult advisors, legal and otherwise, of your
own choosing; and (iv) you have signed this Agreement voluntarily and with a
full understanding of its terms and conditions, which, once effective, may not
be amended, supplemented, canceled or discharged except by a writing signed by
you and the Company.

(b)You acknowledge that if you execute this Agreement at any time prior to the
end of the Consultation Period, such early execution was a knowing and voluntary
waiver of your right to consider the Agreement for at least forty-five calendar
days, and was not induced by the Company through fraud, misrepresentation,
threat to alter or withdraw the offer prior to the expiration of the
Consultation Period, or by providing different terms to employees who sign the
release prior to the expiration of the Consultation Period.  Rather, you
acknowledge and agree that any early execution of this Agreement resulted from
(i) your desire to expedite the processing of the consideration provided
hereunder and (ii) your own belief that you had ample time to consider and
understand this Agreement and review this Agreement with an attorney, during
such shortened period.

(c)You acknowledge that this Agreement shall not be effective for a period of
seven (7) days following your signing it and that you may revoke this Agreement
for any reason during such seven (7) day period (the “Revocation
Period”).  Notice of your revocation of this Agreement must be received by the
Company no later than 5:00 p.m. on the seventh (7th) day following the execution
of this Agreement.  

(d)You may not sign or return a signed copy of this Agreement prior to the close
of business on the Termination Date.  You must return a signed copy of this
Agreement after the close of business on the Termination Date and before
forty-five (45)



--------------------------------------------------------------------------------

 

calendar days from the Termination Date has elapsed, or this Agreement and the
offer of severance set forth in Paragraph 3 above shall be deemed withdrawn, and
this Agreement shall be of no force and effect.   None of the Severance
Consideration described in this Agreement will be paid or provided by the
Company until after you return a signed copy of this Agreement and after the
expiration of the Revocation Period.

17.You hereby represent and agree that you have not heretofore assigned or
transferred, or purported to have assigned or transferred, to any person
whomsoever, any Claim or portion thereof or interest therein.  You further agree
to indemnify, defend and hold harmless each and all of the Released Parties
against any and all Claims based on, arising out of, or in connection with any
such transfer or assignment, or purported transfer or assignment, of any Claims
or any portion thereof or interest therein.

18.This Agreement shall not constitute nor be construed as an admission by
either party or any misconduct or violation of any federal, state or local law,
rule or regulation, or any contractual obligation or Company
procedure.  Accordingly, this Agreement shall not be admissible in any
proceeding except one to enforce the terms of this Agreement.

19.This Agreement constitutes the complete understanding between you and the
Company and fully supersedes any prior understandings or agreements, whether
written or oral, between you and the Company regarding the subject matter
hereof. This Agreement supersedes and replaces your Executive Severance
Agreement dated June 1, 2016.

20.If any provision of this Agreement is subsequently declared by any court or
agency of competent jurisdiction to be illegal, void or unenforceable, as
written, the remaining provisions of this Agreement shall nevertheless remain in
full force and effect.  This Agreement shall be construed and governed for all
purposes in accordance with the laws and public policy of the State of Texas
without regard to principles of conflict of laws.

21.No provision of this Agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by you and by a duly
authorized officer of the Company.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  Failure by you or the Company to insist upon strict
compliance with any provision of this Agreement or to assert any right you or
the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

22.Each payment hereunder shall constitute a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended and the Treasury
regulations promulgated thereunder (“Section 409A”). The parties agree that it
is the intent of the parties to comply with the applicable provisions of Section
409A, and this Agreement may be amended, as reasonably requested by either
party, as may be necessary to fully comply with said Section 409A in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.  Without in any way limiting the generality of the foregoing, the
parties intend (a) the payments hereunder to be exempt from Section 409A to the
maximum extent permitted under



--------------------------------------------------------------------------------

 

the short-term deferral rule of Treasury Regulation Section 1.409A-1(b)(4)
and/or the separation pay exemption under Treasury Regulation Section
1.409A-1(b)(9)(iii) and (b) the benefits provided hereunder to be exempt from
409A under Treasury Regulation Section 1.409A-1(b)(9)(v)(B) or 1.409A-1(a)(5)
(relating to certain welfare benefits).  Notwithstanding the foregoing, the
Company does not make any representations, warranties or guarantees about the
tax treatment of any payments or continuation of benefits hereunder, under
Section 409A or otherwise.

[next page is signature page]

 

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

Please confirm that this letter accurately sets forth our agreement by signing
below and returning two (2) originals to me.

 

Sincerely yours,

Priority Fulfillment Services, Inc.

 

 

By:

       Tom Madden, Executive Vice President

        

 

 

I acknowledge that I have carefully read this Agreement and understand all of
its terms including the full and final Release of Claims as set forth above.  I
further acknowledge that I have voluntarily entered into this Agreement, that I
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement, and that I have had this Agreement reviewed by my
attorney, or have been given the opportunity by the Company to do so.

 

AGREED TO, ACCEPTED

AND CONFIRMED BY:

 

___________________________

MS. CYNTHIA ALMOND

Dated: May ___, 2017

 

 

 

 

 

 

 

 

 

 

 

 

THIS IS A LEGAL AGREEMENT AND GENERAL RELEASE NOT TO SUE.

THIS SEPARATION AGREEMENT AND RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

READ CAREFULLY BEFORE SIGNING.

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

